Citation Nr: 0608567	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed to be the result of Agent Orange exposure 
in service.

2.  Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Board videoconference hearing in January 2006.

During the Board hearing, the veteran withdrew from the 
appeal the issues of service connection for an upper 
respiratory condition, an immune system disorder, and a 
bilateral hand condition.  He confirmed the withdrawals in 
writing in January 2006.  See 38 C.F.R. § 20.204(b) (2005).  
Therefore, these matters are not currently before the Board.


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam during the period from January 9, 1962 to May 7, 
1975 for purposes of presumptive service connection for Type 
II diabetes mellitus.

2.  There is no evidence of Type II diabetes mellitus in 
service or within one year after the veteran's separation 
from service, and no competent evidence of a nexus between 
the veteran's current Type II diabetes mellitus and his 
period of active service, to include exposure to herbicides.

3.  The veteran is not service-connected for his Type II 
diabetes mellitus; even so, there is no competent evidence 
that the veteran's hypertension is related to his military 
service or to his Type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

2.  Service connection for hypertension, to include as 
secondary to Type II diabetes mellitus is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, even without any evidence of occurrence in service, 
if manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A.  
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  See 38 U.S.C.A. § 
1101(3) and 38 C.F.R.  § 3.309(a) (listing applicable chronic 
diseases, including diabetes mellitus and hypertension).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis for service or 
secondary service connection, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed for a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The list of diseases associated with 
herbicide exposure for purposes of the presumption includes 
Type II diabetes mellitus.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  To warrant service connection, Type II 
diabetes mellitus may manifest at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).
 
"Service in Vietnam" includes service in the waters offshore 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).  Service on a deep-water vessel 
in waters off the shores of Vietnam may not be considered 
service in the Republic of Vietnam.  VAOPGCPREC 27-97.  

At the outset, the veteran is currently diagnosed as having 
Type II diabetes mellitus according to private treatment 
records from Elmhurst Hospital.  According to his 
videoconference hearing testimony, the veteran contends that 
his diabetes first emerged in the late 1980s.  The medical 
evidence of record supports that contention.  There is no 
evidence of diabetes in service from June 1965 to December 
1968, or within the one-year period following the veteran's 
separation from service, or for many years thereafter.  The 
United States Court of Appeals for the Federal Circuit has 
concluded that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Thus, 
service connection is not in order based on chronicity in 
service or continuous symptoms after service, or on the basis 
of presumption for chronic disease.  38 C.F.R. §§ 3.303(b), 
3.307(a)(3); Savage, 10 Vet. App. at 494-97.

In this case, the veteran specifically alleges entitlement to 
service connection for Type II diabetes mellitus as a result 
of exposure to Agent Orange while serving in Vietnam.  The 
Board must therefore determine whether he is entitled to 
presumptive service connection for diabetes mellitus pursuant 
to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), as well as 
whether the veteran is entitled to service connection on a 
direct basis.  Combee, 34 F.3d at 1043.

First, the Board finds that the veteran does not have 
"service in Vietnam," such that service connection on a 
presumptive basis due to herbicide exposure must be denied.  
38 U.S.C.A. § 1116;  38 C.F.R. §§ 3.307(a)(6),  3.313(a).  
Specifically, service medical records (SMRs), service 
personnel records (SPRs), and a National Personnel Records 
Center (NPRC) reply from July 2003 all confirm that the 
veteran served aboard the USS Hancock in the official waters 
of Vietnam in various intervals from December 1965 to October 
1968.  At his Travel Board hearing, the veteran testified 
that in he was on the Vietnam mainland for one day in March 
1966 to visit a fellow serviceman.  He arrived in Vietnam on 
a plane that departed from the USS Hancock to Da Nang.  

SPRs do not confirm this flight.  A lay statement in support 
of the veteran's visit to Vietnam is not possible because the 
serviceman the veteran visited died in Vietnam.  

Furthermore, a July 2003 NPRC record was negative for "in-
country" service in Vietnam.  Consequently, there is 
absolutely no contemporaneous evidence that the veteran's 
service involved duty or visitation to Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a); VAOPGCPREC 27-97.  

The Board must find that the service records outweigh the 
veteran's recollection that he spent one day in Vietnam.  The 
fact that the veteran has supplied no statement or records 
(pictures, buddy statements, etc.) to support his claim from 
an independent source only provides additional evidence 
against such a finding.  Thus, the veteran is not presumed to 
have been exposed to herbicides in service despite his 
current diagnosis of Type II diabetes mellitus.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R.  § 3.307(a)(6).   
 
Second, the Board finds that service connection for diabetes 
mellitus on a direct basis as a result of herbicide exposure 
during service is not warranted.  In that respect, the 
competent evidence of record does not demonstrate actual 
exposure to herbicides or a nexus between any alleged 
exposure and his current diagnosis of diabetes mellitus.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Even if the Board were to assume a one day 
exposure to Vietnam for the limited purposes of service 
connection on a direct basis, the Board finds it unlikely, in 
the extreme, that such exposure would have caused the 
veteran's disability many years later.  

According to his written statements and videoconference 
testimony, the veteran contends that he was exposed to Agent 
Orange on board the USS Hancock in the period from December 
1965 to March 1967.  His DD Form 214 confirms that the 
veteran was a jet mechanic (ADJ) while on board the USS 
Hancock.  The veteran testified that he mixed Agent Orange 
with other chemicals to be placed into Napalm bomb shells 
loaded onto aircraft and used in the jungles of Vietnam while 
assigned to the "G" division.  He claimed that he wore no 
protective gear in mixing the Agent Orange approximately 
three to four times per week.  

Available SPRs from the USS Hancock are silent regarding any 
exposure to Agent Orange or indication of any of the mixing 
duties contended by the veteran.  Furthermore, a January 2003 
response from the NPRC recorded no records regarding 
herbicide exposure during service for the veteran.  Such 
facts weigh heavily against the claim.

In this regard, it is highly unlikely that the Navy had any 
chemical defoliants aboard their aircraft carriers.  
Operation Ranch Hand was the name of the operation that 
sprayed chemical defoliant in Vietnam and it was performed 
entirely by the United States Air Force using modified cargo 
planes equipped with spray nozzles.  The Navy did not do any 
spraying.  No carrier-borne aircraft did any spraying (too 
small a plane to be of any effective use in this regard) and 
it is unlikely that Navy aircraft operated in such close 
proximity to the cargo planes that were doing the spraying 
that they got doused with the chemical.  Further, there is no 
presumption of service connection based on napalm exposure.  
Regardless, any allegation of exposure must be verified with 
the service department.   

Finally, the medical evidence of record does not provide any 
nexus between the veteran's diabetes mellitus and his period 
of active service, to include any exposure to herbicides.  

In summary, the Board finds no basis, presumptive or direct, 
on which to establish service connection for Type II diabetes 
mellitus.  The veteran does not have the required service in 
the Republic of Vietnam to qualify for presumptive service 
connection, and there is no competent evidence of a nexus 
between the current disability and actual exposure to 
herbicides in service.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for Type II diabetes mellitus.  38 U.S.C.A. § 5107(b).

The veteran also seeks service connection for hypertension, 
to include as secondary to Type II diabetes mellitus.  

With respect to direct service connection, the veteran is 
currently diagnosed as having hypertension according to 
various private medical records.  However, the Board finds 
that service connection for hypertension as directly related 
to service is not in order.  Initially, the Board finds no 
evidence of hypertension in service.  38 C.F.R. § 3.303.  In 
fact, there is no evidence of hypertension until many years 
after service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Moreover, there is simply no 
medical evidence of a nexus between the current diagnosis and 
the veteran's period of service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  

With respect to the veteran's claim of service connection for 
hypertension as secondary to his Type II diabetes mellitus, 
there is simply no competent medical evidence of record that 
demonstrates a nexus between his hypertension and his Type II 
diabetes mellitus.  Velez 11 Vet. App. at 158.  More 
importantly, there is no basis to establish secondary service 
connection for hypertension absent service connection for the 
underlying diabetes.  See 38 C.F.R. § 3.310(a) (service 
connection for a disorder proximately due to or the result of 
a service-connected disability).

Accordingly, the preponderance of the evidence is against the 
veteran's hypertension claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b). 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in December 
2002 (Type II diabetes mellitus) and July 2003 
(hypertension), the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Moreover, the March 2004 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the VCAA notice letters 
prior to the August 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the above letter did not ask the veteran to provide 
any evidence in his possession that pertains to the claim.  
Id at 120-21.  Nonetheless, the Board is satisfied that the 
veteran actually knew to submit such evidence to the RO, 
given the medical information he has authorized the VA to 
obtain on his behalf and the evidence he has submitted in the 
form of written statements, private medical evidence, and 
videoconference testimony.  Moreover, the VCAA letters, 
August 2003 rating decision, and the March 2004 SOC advised 
the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection and secondary 
service connection.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Accordingly, the Court held that upon receipt of 
an application for a service-connection claim, the VCAA 
notice must additionally include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and secondary 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claims for service connection and 
secondary service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, and private medical evidence as 
indicated and authorized by the veteran.  In a January 2003 
response to a request for information, the NPRC documented 
that there were no records in connection with exposure to any 
herbicides.  The veteran actually indicated at the 
videoconference hearing that no additional evidence remains 
outstanding.  

Nonetheless, in his June 2004 substantive appeal, the veteran 
asserted that the VA has not obtained VA medical records 
concerning Type II diabetes mellitus.  Furthermore, in 
November 2002, the veteran provided a VA Form 21-4142 
authorization for VA records from Hines Hospital for 
hypertension treatment in the 1970s.  

VA's duty to assist includes obtaining records of 
"relevant" VA medical treatment identified by the veteran.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c).  However, 
there is no evidence or allegation that such records are 
"relevant" for purposes of showing a connection to service, 
secondary service connection, or herbicide exposure.  
Therefore, any VA medical records not currently secured could 
not alter the ultimate disposition of the appeal.  VA is not 
required to search for evidence which, even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991). Thus, the Board is satisfied that the 
duty to assist has been met. 38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service 
and post-service medical records provide no basis to grant 
the claims, and provide evidence against the claims, the 
Board finds no basis for a VA examination to be obtained.



ORDER

Service connection for Type II diabetes mellitus claimed to 
be the result of Agent Orange exposure in service is denied.  

Service connection for hypertension, to include as secondary 
to Type II diabetes mellitus is denied.


____________________________________________
JOHN J. CROWLEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


